OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the question certified answered in the negative.
Under Labor Law § 240 (1), a "structure” is "any production or piece of work artificially built up or composed of parts joined together in some definite manner” (Caddy v Interborough R. T. Co., 195 NY 415, 420). Accordingly, the Appellate Division correctly held that a telephone pole with attached hardware, cable and support systems constitutes a structure within the meaning of that section. We have reviewed defendant’s remaining argument and conclude it is without merit.
*944Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, etc.